DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 10/16/2019 are accepted by the examiner.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 9, and 17 are directed to an abstract idea without significantly more.  Claims 2-8, 10-16, and 18-20 fail to remedy these deficiencies.
The claims 1, 9, and 17 recite obtaining data related to inventory in a network and relationships between the inventory, wherein the inventory includes any of i) physical devices, physical cross-connections, physical connections, and physical ports in the network, ii) logical devices, logical cross-connections, logical connections, and 
The limitation of recording and querying steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a graph database”, and “a memory having stored thereon instructions which, when executed by the processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a graph database” language, “recording” in the context of these claims encompasses a user manually records the inventory relationship and inventory graph. But for the “by the processor” language, “querying” in the context of these claims encompasses a user manually judge any management results for capacity, inventory, planning, and maintenance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because obtaining step is recited at a high level of generality (i.e., as a general means of i.e., as a generic processor and a generic memory performing a generic computer function of obtaining, recording, and querying steps) such that they amount no more than mere instructions to apply the exception using generic computer components. These claims recite one additional element - using a graph database to record data. The graph database in recording and querying steps is recited at a high-level of generality (i.e. as a generic database performing recording/storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, and a graph database to perform obtaining, recording, and querying steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8, 10-16, and 18-20 disclose insignificant helpful content to further describe content, such as the graph database further includes a plurality of layers of 
There are no additional claim element limitations recited in the claims 2-8, 10-16, and 18-20. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-8, 10-16, and 18-20 are not patent eligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0149611 to Lissack.
With regard to claims 1, 9, and 17, Lissack discloses an apparatus comprising: 
a processor(paragraph 128); and 

record the inventory and the associated relationships in a graph database that includes nodes that are points in a graph and with directed vertices between the points based on the associated relationships, wherein each node includes one or more properties and one or more labels, and wherein each of the directed vertices includes a type (Fig. 14, paragraphs 33, 43, 47, 62, 69-70, 87, In some cases, one or more global 
query the graph database for any of capacity management, inventory management, network planning, and network maintenance (paragraphs 79-80 and 87, Using the collected information, a response to the networking status request may be generated and provided to the requester via the programmatic interface (element 1313). In some cases the metrics may be provided to the NCS via the nodes of a metrics collection system, such as nodes of a health monitoring service. The classification metadata generated for a given target node of the distributed system may include a traffic classification hierarchy to be used at the target node (e.g., a hierarchy that can be represented in a tree data structure similar to that shown in FIG. 5), and a procedure or a set of rules to be used to classify units of network traffic into the categories defined in the hierarchy (e.g., a procedure representable using a graph similar to that shown in FIG. 7).).
With regard to claims 2, 10, and 18, Lissack discloses the graph database includes a plurality of layers of granularity including metadata that is used to specify behavior and rules between the nodes and the relationships (paragraphs 55 and 57, The networking manager component may receive the classification metadata generated by an NCS 180 for instance host 144, for example, including the representations of the classification tree and/or the classification procedure described above. The interpreter 359 may parse the metadata and apply the procedure indicated in the metadata to packets of traffic directed to or from the various compute instances 350).  
claims 3 and 11, Lissack discloses the graph database includes a plurality of layers of granularity including a Hypermodel that defines the nodes and the relationships including equipment, addresses, and interfaces and a Metamodel that refines the Hypermodel to define inventory objects including devices, cards, locations, and ports (paragraphs 92, 94, For example, in one implementation, with respect to networking-related performance indicators, a client may indicate a preference for any of the following granularities: (a) a port-level granularity (e.g., information at the level of TCP or UDP ports may be preferred), (b) a network-interface level granularity, (c) a virtual machine level granularity, (d) a host-level granularity, (e) a rack-level granularity, (f) a data center room-level granularity, (g) a data-center level granularity, (h) an availability container-level granularity, or (i) a geographical region level granularity. Metrics collectors 125, as also described earlier in the context of FIG. 1, may gather networking-related and/or other resource metrics from various service instances, hosts, networking devices and the like within the distributed system. For example, for networking-related metrics, the sources may include, among others, (a) network interface cards, (b) networking components of virtualization software stacks installed at virtualization hosts, (c) networking components of compute instances, (d) network tap devices, (e) switches, (f) routers, (g) gateways, or (h) load balancers. For example, network traffic to or from a given node of a distributed system may be classified based on the endpoint IP addresses).  
With regard to claims 4 and 12, Lissack discloses the graph database includes a plurality of layers of granularity including an Archetype and Archetype Instance, wherein the Archetype defines a type of inventory and compatibilities, and the Archetype 
With regard to claims 5, 13, and 19, Lissack discloses the instructions that, when executed, further cause the processor to perform steps of defining a perspective for each node where the perspective is one of planned and operational, wherein the perspective is utilized to determine visibility during the querying (Fig. 4a-Fig. 4c, paragraphs 57-58,  In the embodiment shown in FIG. 4a, classification metadata may be sent to instance hosts 144 (or to network devices 145 or storage devices) via scheduled "push" operations 401 initiated by the NCS 180).  
With regard to claims 6 and 14, Lissack discloses the perspective for the planned nodes includes a date when it transitions to operational (Fig. 4a-Fig. 4c, paragraphs 57-58 and 76, As shown in element 1001, various initial or default 
With regard to claims 7, 15, and 20, Lissack discloses the instructions that, when executed, further cause the processor to perform steps of presenting a User Interface with a graphical representation based on the querying (paragraphs 93-94, Thus, the visualization service may be responsible in such implementations for obtaining the metrics, determining the topology and the performance indicators, and providing a selected set of data for inclusion in a heat map in some appropriate format to a client-side component. The client-side component may then display the heat map using the data provided by the visualization service).  
With regard to claims 8 and 16, Lissack discloses the nodes include any of a location, a rack, a shelf, a slot position on the shelf, a card in the slot position, a pluggable in the card, and one or more physical ports in the card or the pluggable (paragraphs 1, 65, 92, Many companies and other organizations operate computer networks that interconnect numerous computing systems to support their operations, 


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ARIEL J YU/Primary Examiner, Art Unit 3687